Case: 1:20-cv-01589 Document #: 1-1 Filed: 03/04/20 Page 1 of 5 PageID #:21




                         Exhibit 1
            Case: 1:20-cv-01589 Document #: 1-1 Filed: 03/04/20 Page 2 of 5 PageID #:22
                                    SUPERHYPE TAPES, LTD.
                                              v.
                            THE PARTNERSHIPS AND UNINCORPORATED
                           ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”
EXHIBIT 1                                                              TRADEMARK REGISTRATION




                                                 1
            Case: 1:20-cv-01589 Document #: 1-1 Filed: 03/04/20 Page 3 of 5 PageID #:23
                                    SUPERHYPE TAPES, LTD.
                                              v.
                            THE PARTNERSHIPS AND UNINCORPORATED
                           ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”
EXHIBIT 1                                                              TRADEMARK REGISTRATION




                                                 2
            Case: 1:20-cv-01589 Document #: 1-1 Filed: 03/04/20 Page 4 of 5 PageID #:24
                                    SUPERHYPE TAPES, LTD.
                                              v.
                            THE PARTNERSHIPS AND UNINCORPORATED
                           ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”
EXHIBIT 1                                                              TRADEMARK REGISTRATION




                                                 3
            Case: 1:20-cv-01589 Document #: 1-1 Filed: 03/04/20 Page 5 of 5 PageID #:25
                                    SUPERHYPE TAPES, LTD.
                                              v.
                            THE PARTNERSHIPS AND UNINCORPORATED
                           ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”
EXHIBIT 1                                                              TRADEMARK REGISTRATION




                                                 4
